internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc corp b02-plr-110130-00 date date number release date index numbers legend parent sub sub sub sellers target target_affiliate date a date b date c date d country e country f business h company official in-house tax professional outside tax professional authorized representatives dear plr-110130-00 this is in response to your authorized representatives’ letter dated date requesting an extension of time under sec_301_9100-1 through of the procedure and administration regulations to file an election parent as united_states_shareholder of the foreign purchasing_corporation is requesting the extension of time to file a sec_338 election under sec_338 of the internal_revenue_code and sec_1_338-1 and g of the income_tax regulations with respect to the acquisition of the stock of target and the deemed acquisition of the stock of target_affiliate on date b such election with respect to the acquisition of the stock of target and the deemed acquisition of the stock of target_affiliate is sometimes hereinafter referred to as the election all citations in this letter to regulations under sec_338 are to the regulations as in effect on date b additional information was received in a letter dated date the material information submitted is summarized below parent is the common parent of a consolidated_group that files a federal_income_tax return on the basis of a taxable_year ending april sub a country e corporation that parent has elected to treat as a disregarded_entity is a wholly-owned subsidiary of parent sub a country f corporation is a wholly owned subsidiary of sub sub is a country f corporation and a wholly-owned subsidiary of sub prior to the acquisition target was wholly-owned by sellers individuals who are citizens of country f and who are not united sates shareholders within the meaning of sec_951 and target_affiliate was wholly-owned by target target and target_affiliate were country f corporations at the time of the acquisition it is represented that neither target nor target_affiliate filed united_states income_tax returns or were subject_to united_states taxation it is also represented that neither target nor target_affiliate was a controlled_foreign_corporation within the meaning of sec_957 was a passive_foreign_investment_company for which an election under sec_1295 was in effect was a foreign_corporation the stock ownership of which is described in sec_552 or was required under sec_1_6012-2 to file a u s income_tax return on date a sellers and parent entered into a stock purchase agreement for parent or its subsidiaries to acquire all of the sellers’ stock of target including the stock of target_affiliate held by target on date b pursuant to the stock purchase agreement sub acquired all of the stock of target from the sellers for cash in a fully taxable transaction it is represented that the acquisition of the stock of target and deemed acquisition of the stock of target_affiliate each qualified as a qualified_stock_purchase as defined in sec_338 and that parent was not related to target target_affiliate or target shareholders within the meaning of sec_338 following the acquisition sub merged into target under country f law parent target and target_affiliate are all engaged in business h parent intended to file the election the election was due on date c however for various reasons a valid election was not filed on date d which is after the due plr-110130-00 date for the election in-house tax professional and outside tax professional discovered that the election had not been filed subsequently this request was submitted under sec_301_9100-1 for an extension of time to file the election the period of limitations on assessments under sec_6501 has not expired for the taxable_year in which the acquisition occurred the taxable_year in which the election should have been filed or for any taxable years that would have been affected by the election had it been timely filed further it is represented that all returns were filed as if a valid election had been made and it was disclosed on such returns that relief was being requested under sec_301_9100-3 to make such election the applicable_taxable_year s has not been examined and the service has not discovered that the election was not timely filed sec_338 permits certain stock purchases to be treated as asset purchases if the purchasing_corporation makes or is treated as having made a sec_338 election under sec_338 and the acquisition is a qualified_stock_purchase sec_338 defines a qualified_stock_purchase as any transaction or series of transactions in which stock meeting the requirements of sec_1504 of one corporation is acquired by another corporation by purchase during the month acquisition period sec_338 provides that the term purchase means any acquisition of stock but only if i the basis of the stock in the hands of the purchasing_corporation is not determined i in whole or in part by reference to the adjusted_basis of such stock in the hands of the person from whom acquired or ii under sec_1014 relating to property_acquired_from_a_decedent ii the stock is not acquired in an exchange to which sec_351 sec_354 sec_355 or sec_356 applies and is not acquired in any other transaction described in regulations in which the transferor does not recognize the entire amount of the gain_or_loss realized on the transaction and iii the stock is not acquired from a person the ownership of whose stock would under sec_318 be attributed to the person acquiring such stock sec_1_338-1 provides that a purchasing_corporation makes a sec_338 election for target by filing a statement of sec_338 election on form_8023 in accordance with the instructions on the form the sec_338 election must be filed no later than the 15th day of the ninth month beginning after the month in which the acquisition_date occurs a sec_338 election is irrevocable sec_1_338-1 provides that a united_states_shareholder as defined in sec_951 of a foreign purchasing_corporation that is a controlled_foreign_corporation as defined in sec_957 taking into account sec_953 may file a statement of sec_338 election on behalf of the purchasing_corporation if the purchasing_corporation is not required under sec_1_6012-2 other than sec_1_6012-2 to file a united_states income_tax return for its taxable_year that includes the acquisition_date form_8023 must be filed as described in the form and its instructions and also must be attached to form_5471 filed with respect to the purchasing_corporation by each united_states_shareholder for the purchasing_corporation plr-110130-00 sec_1_338-2 provides that if an election under sec_338 is made for target old target is deemed to sell target’s assets and new target is deemed to acquire those assets sec_1_338-1 provides that the term target_affiliate has the same meaning as in sec_338 applied without sec_338 thus a corporation described in sec_338 is considered a target_affiliate for all purposes of sec_338 if a target_affiliate is acquired in a qualified_stock_purchase it is also a target under sec_338 new target’s deemed purchase of stock of another corporation is a purchase for purposes of sec_338 on the acquisition_date of target if new target’s deemed purchase causes a qualified_stock_purchase of the other corporation and if a sec_338 election is made for the other corporation the acquisition_date for the other corporation is the same as the acquisition_date of target however the deemed sale and purchase of the other corporation’s assets is considered to take place after the deemed sale and purchase of target’s assets see sec_1_338-2 sec_1_1502-77 provides that the common parent for all purposes other than for several purposes not relevant here shall be the sole agent for each subsidiary in the group duly authorized to act in its own name in all matters relating to the tax_liability for the consolidated_return_year see also form_8023 and the instructions thereto under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the time for filing the election is fixed by regulation ie sec_1 d therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for parent as united_states_shareholder of the foreign purchasing_corporation to file the election provided parent shows that it acted reasonably and in good_faith the requirements of sec_301_9100-1 through are satisfied and granting relief will not prejudice the interests of the government plr-110130-00 information affidavits and representations submitted by parent company official in-house tax professional outside tax professional and authorized representatives explain the circumstances that resulted in the failure_to_file the election the information establishes that all returns were filed as if a valid election had been made and it was disclosed on such returns that relief was being requested under sec_301_9100-3 to make such election the applicable_taxable_year s has not been examined and the service has not discovered that the election was not timely filed the information also establishes that competent tax professionals were responsible for the election and were aware of all relevant facts that parent relied on the tax professionals to make the election and that the interests of the government will not be prejudiced if relief is granted see sec_301_9100-3 and sec_301 b v based on the facts and information submitted including the representations made we conclude that parent has shown that it acted reasonably and in good_faith in failing to file the election the requirements of sec_301_9100-1 through have been satisfied and that granting relief will not prejudice the interests of the government accordingly an extension of time is granted under sec_301_9100-1 until days from the date_of_issuance of this letter for parent to file the election with respect to the acquisition of the stock of target and deemed acquisition of the stock of target_affiliate as described above the above extension of time is conditioned on the taxpayers' ie parent’s sub 1's sub 2's sub 5's target 3’s target_affiliate 3’s and sellers’ tax_liability if any being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely filed taking into account the time_value_of_money no opinion is expressed as to the taxpayers' tax_liability for the years involved a determination thereof will be made by the district director's office upon audit or examination of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that taxpayers’ liability is lower sec_301_9100-3 parent should file the election in accordance with sec_1_338-1 ie a new election on form_8023 must be executed on or after the date of this letter which grants an extension and filed in accordance with the instructions to the form a copy of this letter should be attached to the election forms parent target and target_affiliate must report the transactions as sec_338 transactions on their applicable returns including the applicable separate returns for target and target_affiliate if they have not already so filed and they must attach to such returns or amend the applicable returns if they have already been filed to attach thereto a copy of the election form and a copy of this letter we express no opinion regarding whether the acquisition of the stock of target and deemed acquisition of the stock of target_affiliate qualify as qualified_stock purchases under sec_338 whether the acquisition of the stock of target plr-110130-00 and deemed acquisition of the stock of target_affiliate qualify for sec_338 treatment if the acquisition of the stock of target and deemed acquisition of the stock of target_affiliate qualify for sec_338 treatment as to the amount of gain_or_loss if any recognized by target and target_affiliate on the deemed asset sale or whether for purposes of sec_338 sub or sub is the corporate purchaser assuming that there is a purchase of the stock of target -- note however that same will not by itself affect qualification for sec_338 treatment because under either alternative there will be a corporate purchaser in addition we express no opinion as to the tax treatment or consequences of filing the election late under the provisions of any other section of the code and regulations or the tax treatment of any conditions existing at the time of or effects resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by the taxpayer and its employees however the district_director should verify all essential facts and computations moreover notwithstanding that an extension is granted under sec_301_9100-1 to file the election any penalties and interest that would otherwise be applicable shall still apply this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent copies of this letter are being sent to the representatives you designated on your power_of_attorney cc sincerely yours associate chief_counsel corporate by ken cohen acting chief branch
